Citation Nr: 0815755	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C with 
associated liver damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  At the hearing the veteran submitted 
additional medical evidence and stated that he waived RO 
review of the newly submitted evidence.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran incurred hepatitis C as a result of his military 
service.


CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed hepatitis C with 
associated liver damage due to his service in Vietnam.  At 
his March 2008 hearing the veteran reported exposure to blood 
during service.  He denied having any risk factors for 
hepatitis C following discharge from service.

The veteran's service medical records do not indicate that 
the veteran had hepatitis during service.  The post service 
records indicate that in April 2001 the veteran was found to 
have hepatitis C.

On VA fee basis examination in July 2003 the veteran reported 
that he had blood contact in Vietnam while helping wounded 
people.  The veteran also reported sharing razors while in 
the field.  The examining physician opined that it was more 
likely than not that the veteran developed hepatitis C due to 
blood contact in the military and sharing of razors.

At his hearing the veteran submitted a March 2008 statement 
from a VA physician's assistant.  She noted that the veteran 
had decompensated cirrhosis secondary to hepatitis C.  She 
further stated that the veteran's only risk factors for 
acquiring hepatitis C were military related.  She noted that 
the veteran had blood exposure when assisting bleeding 
comrades in Vietnam and that he shared razors while in the 
military.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case there are two VA medical opinions in support of 
the veteran's claim, and there are no medical opinions to the 
contrary.  As such, the Board finds that the medical evidence 
supports the veteran's claim, and that service connection for 
hepatitis C with associated liver damage is warranted.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



ORDER

Service connection for hepatitis C with associated liver 
damage is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


